Case: 18-11066      Document: 00515049990         Page: 1    Date Filed: 07/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                    No. 18-11066                         FILED
                                  Summary Calendar                   July 25, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARQUIST THEOBLES WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-250-1


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Marquist Theobles Williams appeals the district court’s decision to
revoke his term of supervised release. He argues that the district court erred
by failing to consider substance abuse treatment, in lieu of incarceration,
pursuant to 18 U.S.C. § 3583(d) and U.S.S.G. § 7B1.4, p.s., comment. (n.6). He
also argues that his 24-month term of imprisonment, which was above the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11066    Document: 00515049990     Page: 2    Date Filed: 07/25/2019


                                 No. 18-11066

guidelines range of 6 to 12 months of imprisonment, was substantively
unreasonable.
      As Williams did not raise his argument under § 3583(d) and § 7B1.4, p.s.,
comment. (n.6) in the district court, our review is for plain error. See Puckett
v. United States, 556 U.S. 129, 135 (2009). In addition to failing drug testing,
which would implicate the § 3583(d) exception, Williams violated the
conditions of his supervised release by using and possessing cocaine,
marijuana, synthetic marijuana, phencyclidine (PCP), and alcohol, failing to
appear for drug testing, and failing to attend counseling services. Williams
has failed to show any plain error. See, e.g., United States v. Smith, 672 F.
App’x 461, 462 (5th Cir. 2017) (affirming revocation on similar grounds);
United States v. Harper, No. 01-10623, 2002 WL 494731, at *1-2 (5th Cir. Mar.
15, 2002) (unpublished) (same); see also United States v. Guerrero-Robledo, 565
F.3d 940, 946 (5th Cir. 2009) (“It certainly is not plain error for the district
court to rely on an unpublished opinion that is squarely on point.”).
      We review the substantive reasonableness of a challenged sentence for
abuse of discretion. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
A revocation sentence is substantively unreasonable if the district court did
not account for a factor that should have received significant weight, gave
significant weight to an irrelevant or improper factor, or made a clear error of
judgment in balancing the sentencing factors. United States v. Warren, 720
F.3d 321, 332 (5th Cir. 2013).     Williams’s argument that his sentence is
substantively unreasonable for the sole reason that the district court failed to
take into account § 3583(d) fails to demonstrate an abuse of the district court’s
wide sentencing discretion. See Miller, 634 F.3d at 843.
      AFFIRMED.




                                       2